,.-
                  THEA            NIEYGENERAL

                            AUSTTN.    TEXAS



                            September 29, 1949

      Hon. B, B. Sapp, Director       Opinion lo. V-917.
      and ExecutiveSecretary
      Teacher Retirement              Re: Whether person may re-
      System of Texas                     celve service retire-
      Austin, Texas                       ment benefits under
                                          Teacher Retirement Act
                                          and serve at the ssme
                                          time as member of the
                                          elective State Board
      Dear Mrs. Sapp:                     of Education.
                We refer to your inquiry as to whether a re-
      tired teacher, receiving retirementbenefits under the
      yo;l;iy    of the Teacher Retirement Act (Article 2922-
                 as amended) may legally serve as a member of
      t&e tk%ive State Board of Education without affecting
      his retirement status.
                Rouse Bill Ro. 964, 51st Legislature,provides
      for an elective State Board of Education. With respect
      to the qualificationsof elective members, Section 9
      thereof prescribes, In part, that:
                ?Vo person who hold8 an office under
           the State of Texas or any political subdi-
           vision thereof, or who holds employment
           or receives any compensationfor services
           from the State or any political subdivl-
           sion thereof, except retirementbenefits
           paid by the State of Texas or the Federal
           Government,or any person engaged in or-
           ganized public educationalactivity, shall
           be eligible to serve on said Board or be
           elected thereto. . . .' (Bnphasisadded)
                Prior Attorney General Opinion Ho. O-3916holds
      that a teacher retired In accordancewith the Teacher
      Retirement laws of Texas doe8 not hold an offlae. He
      has no duties to perform. Indeed, a retired teacher
      drawing retirementbenefits is neither an officer nor
      an employee of the State or any of its political subdi-
      ViSiOll8.
Hon. B. B. Sapp, page 2    (V-917 )


           Section g of House Bill 964 speoifically    ex-
cepts frcm its prohibitions   those person8 who receive
“retirement benefit8 paid by the State of Tesa8.”      Prior
Attorney General Opinion lo. O-4804 held that a retired
teacher, as such, does not hold a position    of honor
trust,  or profit.  It follows that Sections 33 and $0
of Article  XVI, Constitution  of Texas, have no applica-
tion to this problem.
          It is our opinion,  therefore, that a person
may contemporaneously receive service retirement bene-
fits under the Teacher Retirement Act and serve as a
member of the elective  State Board of Education.
            We are not unmindful of that provision    In Sub-
section 1 of Section 5 of Article     2922-1, Vernon’s Civ-
11 Statutes,    which reads :
             ”. . . Any member who ha8 accepted
      service retirement shall be ineligible
      and disqualified    to resume and/or contin-
      ue employment in the public schools of
      Texas, and also shall be ineligible,     and
      diequalified    to be otherwise employed 1%
      the pabllc schools of this State;     . . .
           We think this provision   is applicable    only in
the matter of “employment” of teachers retired from 8er-
vice, and has no application    to the qualifications     of
persons who may be elected to serve on the Stat8 Board
of Education, such qualifications    being speoifically
covered in Rouse Bill Pie. 964.
                        suM74ARY
          A person may contemporaneously re-
     ceive service retirement benefits   under
     the Teacher Retirement Act and serve as
     a member of the elective   State Board of
     Education.   H.B. No. 964, 51st Leg., Acts
     1947; Art. 2922-1, V.C.S.;   as zuaended;
     A.G. Opinions NOS. o-3916, O-4804.
                                      Yours very truly,
                                 ATTORHBY
                                        GEHBRAL
                                              OF TEltAs

                                 By 23%4-efO-
                                     Chester B. Olllson
CEO:mw                                        Assistant